Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 9-10, that: However, Pelliccione merely discloses that "[t]he pillars were formed with nanoimprint
lithography using a Ti hard mask and O2 etching, and are approximately 200 nm in diameter, 1 μm tall and have a 1 μm pitch." The cited Fig. 2a of Pelliccione (reproduced below) clearly shows that the pillars are formed in an uncontrolled way and do not have symmetric profiles about a plane bisecting the pillars. Thus, Pelliccione does not teach or suggest that "the tapered portion is symmetrical about a central axis" as recited in amended claim 21.
Applicant argues, see Remarks, pg(s). 10-11, that: In addition, regarding claim 25, the Office Action contends that Pelliccione discloses "the claimed substrate lensing/light focusing structures" by allegedly showing "[an] array of pillars/tips." Office Action at 7 (citing Pelliccione at Figs. la, 2a, and 2b, and pp. 701-704). Applicant respectfully disagrees.
Applicant submits that the "array of pillars/tips" in Pelliccione does not satisfy all of the requirements of the claimed lens structure. For example, claim 25 requires that the lens structure be "etched on the second surface for focusing light emitted by the at least one engineered defect in the pillar." However, as shown in Pelliccione, the pillars are on the first surface (i.e., the surface to which the base of the pillars are connected). 

In response to item(s) 2 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Pelliccione et al., ("Scanned probe imaging of 
Pelliccione discloses that the pillar’s tapered portion is symmetric about a plane bisecting the pillar due to its dimensions of 200 nm diameter,1 μm tall and a 1 μm pitch.  Note the definition of diameter = In geometry, a diameter of a circle is any straight line segment that passes through the center of the circle and whose endpoints lie on the circle.  Since Pelliccione says the pillars are 200 nm is diameter, it implies the pillars are circular and taper a 1 μm pitch.  Circles are symmetric and therefore Pelliccione’s tapered pillars with a 200 nm circular base would be symmetric about a plane bisecting the pillar.  Also, fig. 2a, shows some highly symmetric tapered pillars.  
Applicant’s claim 21 claims “a tapered portion extending from the base toward the tip, the tapered portion having a taper angle, wherein the tapered portion is symmetric about a plane bisecting the pillar,”. This does not preclude a reference from teaching the same attributes/symmetry for some of its pillars, but also having some differing pillars. No manufacturing process is 100% perfect 100% of the time.  Also, per MPEP 2111.03    Transitional Phrases, the word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.   
In response to item(s) 3 above, applicant’s arguments, with respect to claim(s) 25 have been considered but, are moot due to a new grounds of rejection based upon a new reference, Quan et al. (WO 2015175398 A1), see below. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 21-22, 24 and 26-30 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Maletinsky et al., ("A robust scanning diamond sensor for nanoscale imaging with single nitrogen-vacancy centres,", Nature Nanotechnology, May 15, 2012. Vol. 7, pages 320-324) (from the 1/28/2021 IDS) in view of Walter et al. (US 20180203037 A1) and further in light of Pelliccione et al., ("Scanned probe imaging of nanoscale magnetism at cryogenic temperatures with a single-spin quantum sensor," Nature Nanotechnology, August 2016, Vol. 11, pages 700-705.) (from the 1/28/2021 IDS).	

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 21, Maletinsky discloses a probe system (abstract) (fig. 1, see annotated fig. 1 above) comprising: 


a probe (fig. 1a, “probe”) , the probe comprising:
a substrate having a first surface and a second surface opposite the first surface (fig.1a, tapered portion from top layer) (fig. 1b) , and 
a pillar (fig. 1, “diamond nanopillar”) , the pillar comprising:
a base (fig. 1, “diamond nanopillar” base) connected to the first surface, 
a tip (fig. 1, “diamond nanopillar”) opposite the base, 
a wherein the  (fig. 1a; see “Diamond nanopillar” appears symmetric about a plane bisecting the pillar) and
at least one engineered defect (fig. 1, “NV” (i.e. nitrogen vacancy) in “diamond nanopillar”) (abstract); and wherein the second surface of the probe is attached to the AFM chip (where “probe” meets AFM “chip”)(abstract)
(pgs. 320-321).
Note the instant application states at paragraph [0076] of the instant application that an engineered defect may be, for example, an NV center [0076 Note 'The at least one engineered defect may be, for example, an NV center]; and the instant application states at paragraph [0073] that the NV center is nitrogen vacancy at para [0073 Note 'Nitrogen-Vacancy (NV) center'].
But Maletinsky fails to disclose an RF waveguide attached to the AFM chip; and a tapered portion extending from the base toward the tip, the tapered portion having a taper angle; and wherein the tapered portion is symmetric about a plane bisecting the pillar.
an RF waveguide (fig. 14, GOP, PT2) attached to the AFM chip (S1); and a tapered portion (of PT1) extending tapered portion having a taper angle (see PT1) [0115].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Maletinsky, with an RF waveguide attached to the AFM chip;, as taught by Walter, to use as a substitution of one known generic AFM chip probe support for another (i.e. that has an incorporated RF waveguide in the AFM chip support) to obtain predictable results of use for scanning microwave microscopy (SMM) applications [0115].
But Maletinsky modified by Walter fails to disclose a tapered portion extending from the base toward the tip; and wherein the tapered portion is symmetric about a plane bisecting the pillar.
Pelliccione, however, discloses an AFM probe (fig. 2a) for imaging that has tip (fig. 2a, array of tips (un-labelled)) (fig. 1a, “diamond cantilever” with NV center tips) with a tapered portion (fig. 2a, shows tapered tips) extending from the base (fig. 2a, (not shown) above tapered tips) toward the tip, the tapered portion having a taper angle (see fig. 2a); and wherein the tapered portion is symmetric about a plane bisecting the pillar 
(pg. 701, Note the pillars … are approximately 200 nm in diameter, 1 μm tall and have a 1 μm pitch; Note definition of diameter = In geometry, a diameter of a circle is any straight line segment that passes through the center of the circle and whose endpoints lie on the circle. Therefore the pillar is circular and tapers at a 1 μm pitch, thereby having a tapered portion that is symmetric about a plane bisecting the pillar). 
(pgs. 701-704).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Maletinsky modified by Walter, with a tapered portion extending from the base toward the tip, as 

Moreover, regarding claim 22, Walter discloses wherein the RF waveguide (fig. 14, GOP, PT2) and the probe (PT1, PJ) [0115] [0125] ; and is obvious for the reasons discussed supra with reference to claim 21, see previous.
 In regards to claim 22, Walter differs from the claimed invention by not showing the stated ranges disclosed (i.e.. distance between the RF waveguide and the probe is no more than 100 um) . It would have been obvious to one having ordinary skill in the art at the time the invention was made for stated ranges (no more than 100 um) disclosed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Moreover, regarding claim 24, Pelliccione discloses wherein the taper angle is between 3.4 and 35 degrees (fig. 2a, see tapered tips’ taper angle); ; and is obvious for the reasons discussed supra with reference to claim 21, see previous.

     	Regarding claim 26, Maletinsky discloses that wherein a thickness of the substrate (see annotated fig. 1 above; of the probe) is between 2 and 160 times the height of the pillar (fig. 1, “pillar”)
     	Regarding claim 27, Maletinsky discloses that the probe (see annotated fig. 1 above; “probe”) is attached to one of a cantilever (fig. 1 above; “cantilever”) 
Regarding claims 28-30, Maletinsky discloses (abstract) (fig. 1, see annotated fig. 1 above) an atomic force microscopy (AFM) chip (fig. 1a, “AFM chip”); with an attached/connected probe (fig. 1a, “probe”).
     	But Maletinsky fails to disclose (regarding claim 28) wherein the RF waveguide attached to the AFM chip comprises a metal strip applied to the second surface of the probe;
 (regarding claim 29) wherein the RF waveguide attached to the AFM chip comprises a metal wire attached to the AFM chip;
 	(regarding claim 30) wherein the RF waveguide attached to the AFM chip comprises a metal layer disposed on the second surface of the probe and extending over an edge of the probe in the proximity of the pillar.
    	Walter, however, discloses (regarding claim 28) wherein the RF waveguide (fig. 14, GOP, PT2) [0115] attached to the AFM chip (connected to/via S1) comprises a metal strip ( conductor of GOP, PT2) [00115 Note conductor is inclusive of metals) applied to the second surface of the probe (S1);
 (regarding claim 29) wherein the RF waveguide (fig. 14, GOP, PT2) attached to the AFM chip (connected to/via S1) comprises a metal wire ( conductor of GOP, PT2) [00115 Note conductor is inclusive of metals) attached to the AFM chip (connected to/via S1); and
 (regarding claim 30) wherein the RF waveguide (fig. 14, GOP, PT2) attached to the AFM chip (connected to/via S1) comprises a metal layer ( conductor of GOP, PT2) [00115 Note conductor is inclusive of metals) disposed on the second surface of the probe (S1) and extending over an edge of the probe in the proximity of the pillar (PT1) .
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Maletinsky modified by Pelliccione, with the claimed RF waveguide configurations, as taught by Walter, to use as a substitution of one known generic AFM chip probe support for another (i.e. .

2.	Claim(s) 23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Maletinsky et al., ("A robust scanning diamond sensor for nanoscale imaging with single nitrogen-vacancy centres,", Nature Nanotechnology, May 15, 2012. Vol. 7, pages 320-324) (from the 1/28/2021 IDS) in view of Walter et al. (US 20180203037 A1) and further in light of Pelliccione et al., ("Scanned probe imaging of nanoscale magnetism at cryogenic temperatures with a single-spin quantum sensor," Nature Nanotechnology, August 2016, Vol. 11, pages 700-705.) (from the 1/28/2021 IDS); hereinafter “the combined references”, as applied to claim 21 above, and further in light of Espinosa et al. (US 20160169822 A1).
Regarding claim 23, Maletinsky discloses that wherein a surface of the probe/substrate (fig. 1a, “probe”) is attached to the AFM chip (where “probe” meets AFM “chip”) (abstract) by an adhesive (pg. 323, Methods Note ion assisted metal deposition and Note deposition to fuse diamond platform to quartz AFM tip) (see fig. 1b, horizontal “protrusion” from “probe” part appears to have a bond/”adhesion/adhesive” therebetween).
     	But the combined references fail to disclose wherein the second surface of the probe is attached to the AFM chip.
Espinosa, however, discloses a probe (figs. 1-2, 102) for measuring a sample (S) and wherein a second surface of the probe (upper/top portion of 102) is attached to the AFM chip (“C” ) [0007 Note semiconductor chip] [0034-0035]  [0045 Note silicon chip] via an adhesive/adhesion (102 attaches to C).
[0007 Note semiconductor chip] 
[0034-0035].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined second surface of the probe is attached to the AFM chip, as taught by Espinosa, to use as a substitution of one known surface attachment configuration for another (i.e., so that the second surface of the probe is attached to the AFM chip ) to obtain predictable structural support results.


2.	Claim(s) 25 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Maletinsky et al., ("A robust scanning diamond sensor for nanoscale imaging with single nitrogen-vacancy centres,", Nature Nanotechnology, May 15, 2012. Vol. 7, pages 320-324) (from the 1/28/2021 IDS) in view of Walter et al. (US 20180203037 A1) and further in light of Pelliccione et al., ("Scanned probe imaging of nanoscale magnetism at cryogenic temperatures with a single-spin quantum sensor," Nature Nanotechnology, August 2016, Vol. 11, pages 700-705.) (from the 1/28/2021 IDS); hereinafter “the combined references”, as applied to claim 21 above, and further in light of Quan et al. (WO 2015175398 A1).
Regarding claim 25, Pelliccione discloses that the substrate (fig. 1a, “diamond cantilever” with NV center tips)  further comprises a lens “structure” (fig. 2b shows NV fluorescence from the NV defect/centers in the tips, imaged from above) etched (pg. 701, O2 etching) 
     	But the combined references fail to disclose wherein the substrate further comprises a lens structure etched on the second surface.
Quan, however, discloses a probe with a pillar that has a tapered member to use for measuring a sample (abstract) and wherein a substrate further comprises a lens structure/optical component etched onto a substrate’s surface (i.e., is inclusive of a first and/or a second surface) for focusing light emitted by the at least one engineered defect in the pillar 
(pg. 1, line 10 to pg. 2, line 34) 
member is positioned to deliver light to the optical component. … The article may also comprise a substrate comprising an optical component. In some cases, the member is positioned to deliver light to the optical component.; Note the member/tapered probe delivers light from an analyte/sample to a substrate containing an optical component/lens)
(pg. 5, lines 25-34 Note etching used to make optical components/sensors); 
(pg. 9, lines 1-5 Note the member is formed from a solid unitary piece of material that is etched); 
(pg. 16, lines 1-5);
(pgs. 19 line 23 to pg. 20 20 line 33 Note In some cases, the optical component may be positioned on a substrate, such as a silicon wafer, and the member used to direct light to or from the substrate).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with light imaging a sample via a probe with a lens/optical component etched into a substrate for delivering light from a sample to a sensor, as taught by Quan, to use by combining prior art sample light/fluorescence imaging probes with optical components according to known substrate etching methods for fabricating the optical components/lenses to yield predictable lens/optical component fabrication results for use in sample light/fluorescence imaging.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881